        Case 1:20-cv-00721-LM Document 17-2 Filed 09/24/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW HAMPSHIRE
     COURT CASE NUMBER: 20-CV-721-LM; NOTICE OF FORFEITURE ACTION

       Pursuant to 21 U.S.C. § 881, the United States filed a verified Complaint for
Forfeiture against the following property:
      Real property located at 2775 Old Shackleford Road, Suite 1001, Lawrenceville,
      GA (20-FDA-000071)
      Real property located at 333 Summit Ridge Drive, Lawrenceville, GA
      (20-FDA-000072)
      Real property located at 1576 Creek Bend Lane, Lawrenceville, GA
      (20-FDA-000073)
Any person claiming a legal interest in the Defendant Property must file a verified Claim
with the court within 60 days from the first day of publication (July 16, 2020) of this Notice
on this official government internet web site and an Answer to the complaint or motion
under Rule 12 of the Federal Rules of Civil Procedure within 21 days thereafter. 18
U.S.C. § 983(h)(1) permits a court to impose a civil fine on anyone asserting an interest
in property which the court determines was frivolous.

The verified Claim and Answer must be filed with the Clerk of the Court, 55 Pleasant
Street, Room 110, Concord, NH 03301, and copies of each served upon Assistant
United States Attorney Robert J. Rabuck, 53 Pleasant Street, 4th Floor, Concord, NH
03301, or default and forfeiture will be ordered. See, 18 U.S.C. § 983(a)(4)(A) and Rule
G(5) of the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture
Actions.
The government may also consider granting petitions for remission or mitigation, which
pardon all or part of the property from the forfeiture. A petition must include a
description of your interest in the property supported by documentation; include any
facts you believe justify the return of the property; and be signed under oath, subject to
the penalty of perjury, or meet the requirements of an unsworn statement under penalty
of perjury. See 28 U.S.C. Section 1746. For the regulations pertaining to remission or
mitigation of the forfeiture, see 28 C.F.R. Sections 9.1 - 9.9. The criteria for remission
of the forfeiture are found at 28 C.F.R. Section 9.5(a). The criteria for mitigation of the
forfeiture are found at 28 C.F.R. Section 9.5(b). The petition need not be made in any
particular form and may be filed online or in writing. You should file a petition not later
than 11:59 PM EST 30 days after the date of final publication of this notice. See 28
C.F.R. Section 9.3(a). The https://www.forfeiture.gov/FilingPetition.htm website
provides access to a standard petition form that may be mailed and the link to file a
petition online. If you cannot find the desired assets online, you must file your petition in
writing by sending it to Assistant United States Attorney Robert J. Rabuck, 53 Pleasant
Street, 4th Floor, Concord, NH 03301. This website provides answers to frequently
asked questions (FAQs) about filing a petition. You may file both a verified claim with
the court and a petition for remission or mitigation.
